Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 13-16 are rejected under 35 U.S.C. 103 as obvious over EP
2789641 or Scherzer et al (US 2012/0088899 A1).
	EP and US’899 are deemed equivalent and the examiner points out US’899.
	The example 5.6 of Scherzer et al (US’899) teach a polymerizable mixture (pM) of 101.5 g of caprolactam comprising 1.5 g of catalyst, 141.0 g of caprolactam comprising 1.0 g of activator and 40 g of glass fibers and a polyamide obtained from the mixture.  Such composition would yield about 82 wt.% of the caprolactam, about 0.51 wt.% of the catalyst, about 0.34 wt.% of the activator and about 13.69 wt.% of the glass fibers.
	The instant invention further recites higher amounts of the catalyst and the activator over the example 5.6.
 0.8-8 wt.% of the catalyst and 0.5-5 wt.% of the activator in [0086-0090].
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain a polyamide from a composition comprising the instant amounts of the catalyst and the activator in Scherzer et al since Scherzer et al teach such modifications absent showing otherwise.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
The recited processing steps of claim 1 for obtaining a polymerizable mixture (pM) would have little probative for the recited polymerizable mixture (pM) of the claim 13, a process of polymerization of the claim 14 and a polyamide and a molding thereof of the claims 15 and 16.  An invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Scherzer et al (US’899) further teach melt-mixing at a temperature of below 200oC. 160oC or 120oC and use of an extruder and a cooling thereof in [0027-0029]. Thus a further utilization of the polymerizable mixture (pM) of the example 5.6 utilizing the extruder with the at least one temperature below of 200oC, 160oC or 120oC would be expected to yield the instant polymerizable mixture (pM) since the highest temperature utilized in the instant claim 1 is 105oC to 220oC.

				
ALLOWANCE


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2006/0173156 A1 teaches use an extruder having multiple heating zones for polyamides in example I and at col. 3, line 37 to col. 4, line 22.  US 3,371,055 teaches the same at col. 3, line 37 to col. 4, line 22 and in example 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






THY/Jan. 29, 2021                                              /TAE H YOON/                                                                            Primary Examiner, Art Unit 1762